Per Curiam. Appellant Larry Stephenson, by his attorney Lori A. Mosby, has filed a motion for belated appeal. Mosby admits by motion that the appeal was not timely filed due to a mistake on her part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is therefore granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.